Citation Nr: 0627600	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  00-22 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tension headaches.

2.  Entitlement to an increased rating for post traumatic 
stress disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
tension headaches as secondary to service-connected PTSD and 
assigned an initial evaluation of 10 percent.  In that same 
decision, the RO increased the disability evaluation assigned 
to the service-connected PTSD from 30 to 50 percent.  As the 
50 percent evaluation assigned to the PTSD is less than the 
maximum available under the applicable diagnostic criteria, 
the veteran's claim remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In July 2003, the Board remanded these claims to the RO for 
additional development.  The case returned to the Board in 
February 2006.  Unfortunately, for reasons discussed below, 
the issue of an increased rating for PTSD is again REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran has withdrawn his appeal seeking an increased 
rating for headaches.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
claim for an increased rating for headaches by the appellant 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

On January 23, 2006, the veteran sent a letter indicating 
that he withdrew his claim for an increased rating for 
headaches.  VA regulation provides for the withdrawal of an 
appeal to the Board by the submission of a written request to 
that effect at any time before the Board promulgates a final 
decision on the matter in question.  See 38 C.F.R. § 
20.204(b) (2004); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) 
(When a claim is withdrawn by a veteran, it ceases to exist; 
it is no longer pending and it is not viable).

As of January 23, 2006 the Board had not yet issued a final 
decision on this case, therefore the veteran's withdrawal of 
this issue is valid.  The withdrawal of an appeal effectively 
creates a situation where there is no longer an allegation of 
error of fact or law with respect to the determination that 
had been previously appealed.  Consequently, in such an 
instance, dismissal of the appeal is appropriate.  See 38 
U.S.C.A. § 7105(d) (West 2002).

Because the veteran has clearly expressed his desire to 
terminate his appeal for these benefits, because he has done 
so in writing, and because the Board had not yet promulgated 
a decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal 
have been satisfied.  38 C.F.R. § 20.204(b) (2004).  
Accordingly, further action by the Board on this particular 
matter is not appropriate and the veteran's appeal should be 
dismissed.  38 U.S.C.A. § 7105(d) (West 2002).

ORDER

The appeal on the claim for an increased rating for headaches 
is dismissed.



	(CONTINUED ON NEXT PAGE)


REMAND

An appellant and his representative, if any, will be granted 
a period of 90 days following the mailing of the notice to 
them that an appeal has been certified to the Board for 
appellate review and that the appellate record has been 
transferred to the Board or until the date the appellate 
decision is promulgated by the Board, whichever comes first, 
during which they may submit additional evidence.  38 C.F.R. 
§ 20.1304(a) (2005).  Any pertinent evidence submitted by the 
appellant or representative which is accepted by the Board 
under the provisions of this section must be referred to the 
agency of original jurisdiction for review, unless this 
procedural right is waived by the appellant or 
representative, or unless the Board determines that the 
benefits to which the evidence relates may be fully allowed 
on appeal without such referral.  Such a waiver must be in 
writing or, if a hearing on appeal is conducted, the waiver 
must be formally and clearly entered on the record orally at 
the time of the hearing.  Evidence is not pertinent if it 
does not relate to or have a bearing on the appellate issue 
or issues.  38 C.F.R. § 20.1304(c) (2005).

In the veteran's case, subsequent to the December 2005 
Supplemental Statement of the Case, the veteran's claims file 
was transferred to the Board.  On February 1, 2006, the RO 
received a package of material from the veteran and his wife.  
The package was forwarded to the Board.  In it is a statement 
by the veteran's wife, describing the symptoms of the 
veteran's PTSD.  The additional evidence sent to the Board 
was not accompanied by a waiver of initial consideration by 
the agency of original jurisdiction.  The Board sent the 
veteran a letter asking him to state whether he wished to 
waive RO consideration or have the Board proceed on the 
claim.  The veteran wrote back indicating that he wished to 
have RO consideration.  For that reason, the case must be 
remanded to the AMC for initial consideration of the 
additional evidence and issuance of a supplemental statement 
of the case.  See 38 C.F.R. § 20.1304(a), (c) (2005).

Since it is necessary to remand this case for the due process 
reasons discussed above, the RO should also take this 
opportunity to obtain the veteran's most recent VA treatment 
records and afford him a new examination.  The last 
examination was conducted in January 2004, two and a half 
years ago, and VA outpatient records dated in 2005 show 
significantly different assessments of his functioning, 
warranting providing him another examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the VA medical facility in Fort 
Wayne for psychiatric treatment from 
November 2005 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

2.  After obtaining the above-referenced 
VA medical records, to the extent 
available, schedule the veteran for a 
psychiatric VA examination.  The examiner 
should conduct any and all testing 
necessary to obtain medical information 
concerning the current severity of the 
veteran's service-connected PTSD.  A 
Global Assessment of Functioning (GAF) 
score should be assigned.  

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the 
RO should readjudicate the claim, with 
consideration of the additional 
evidence received at the Board in 
February 2006.  If the RO denies the 
benefits sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case. The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


